Case 5:19-cv-02520-LHK Document 182-31 Filed 10/04/19 Page 1 of 3




   EXHIBIT A
    Case 5:19-cv-02520-LHK Document 182-31 Filed 10/04/19 Page 2 of 3




                                           11
                                  PACTECH LAWP.c.
                                                                         PacTech Law, P.C.
                                                                    903 Calle Amancer #350
                                                                   San Clemente, CA 92673

                                      October 25, 2018

Ray Warren
Director of Licensing
Panoptis
7160 Dallas Parkway, Suite 250
Plano, Texas 75024
Email: rwarren@panoptis.com

VIA EMAIL

RE: Panoptis Licensing Assertions Involving Continental Devices

Dear Ray,

We represent Continental in connection with patent licensing issues, and request that you
please send any future correspondence with Continental (or any of its affiliates or
subsidiaries) on these issues by email to our attention.

We are writing further to the August 17, 2017 letter from Messrs. Bonn and Richter to
Panoptis, Optis Cellular Technology LLC, Optis Wireless Technology LLC, Unwired
Planet LLC and Unwired Planet Ltd Gointly "Panoptis"). As Continental stated in its
prior letter, Continental is willing to take licenses to applicable standard essential patents,
if any, which may be licensable by Panoptis. In your August 21, 2017 response to
Messrs. Bonn and Richter, you indicated that Panoptis was not focused on licensing the
CDMA technologies that had previously been raised with our customer. We separately
had noted that Continental would appear to be licensed to some or all of Panoptis'
portfolio by virtue of its pass-through rights associated with the use of Qualcomm chips.

In addition, Continental's subsidiary, Zonar, reached out to Panoptis on June 1, 2018 to
note Panoptis' licensing efforts targeting one of Zonar's customers. As with
Continental's August 17, 2017 letter, Zonar's June 1, 2018 letter communicated a
willingness to work with Panoptis directly, and an invitation to negotiate directly to
evaluate FRAND licensing terms. Panoptis did not accept this invitation, and has never
contacted Zonar or Continental to pursue the requested FRAND discussions.



                                               1
    Case 5:19-cv-02520-LHK Document 182-31 Filed 10/04/19 Page 3 of 3



We have become aware that Panoptis is targeting yet another Continental customer,
Hyundai. We are also aware that Hyundai has requested that Panoptis negotiate directly
with Hyundai's suppliers, but that Panoptis has as yet chosen not to do so.

Continental writes to you now to convey, once again and unequivocally, that any alleged
infringement issues with Continental devices should be addressed directly with
Continental (and/or, as may be appropriate, Continental's suppliers). We stand willing to
negotiate directly with Panoptis regarding a FRAND license for any applicable SEPs.
Furthermore, and given Continental's willingness to address these issues directly with
Panoptis, we request that Panoptis cease further engagement with our customers relating
to Continental devices, and instead deal with Continental directly.

We request that Panoptis please confirm that it will pursue this course, and I look forward
to working with you.

Best regards,



Dave15.favaherian
PacTech Law, P.C.




                                             2
